Citation Nr: 18100141
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-33 338
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for ameloblastoma of the left mandible, and residuals thereof, is granted.  
FINDING OF FACT
The probative, competent evidence is at least in relative equipoise as to whether the Veterans ameloblastoma of the left mandible had onset during active duty service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for ameloblastoma of the left mandible and residuals thereof have been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from September 1951 to June 1955.  
This appeal was remanded in May 2017.  In January 2018, the Veteran and his son testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
The Veteran asserts that his ameloblastoma of the left mandible had onset in service, but was misdiagnosed as a cyst.  The record reflects oral surgery and a diagnosis of a cyst during service; the cyst was in the same location of the Veterans subsequent ameloblastoma.  Accordingly, the remaining question for resolution is whether the Veterans current disability is related to or had onset in service.
The Veteran underwent Department of Veterans Affairs (VA) examination in connection with this claim in August 2013.  The examiner opined that it was less likely as not that the current chronic disability involving the left mandible was caused by the in-service condition.  The only rationale provided in support of this opinion was that the Veteran had no difficulty for approximately 34 years following service.  
The Veteran again underwent VA examination in June 2015, and the examiner again opined that the Veterans disability was less likely than not incurred in or caused by service.  However, the examiner went on to say that it was difficult to say without speculation that the original cyst was the root cause of the ameloblastoma, and again noted the fact that the Veteran remained symptom-free for many years following service.
A private dentist, G.D., provided an opinion on the Veterans behalf in February 2018.  G.D. related the Veterans reports regarding the so-called cyst removal during service.  G.D. also noted the extreme rarity of ameloblastoma, stating that he had not encountered a single case in more than 30 years of dental practice, appearing to indicate that it was very possible that the in-service clinicians misdiagnosed the Veterans condition.  Furthermore, G.D. reported that successful treatment of ameloblastoma requires complete removal of the neoplasm, and that the curetting performed during the Veterans service likely failed to remove the lesion.  While G.D. did not specifically state an opinion using the at least as likely as not standard used in VA examination reports, his opinion weighs in favor of the Veterans claim.  
Upon review, the Board finds the evidence is at least in relative equipoise as to whether the Veterans ameloblastoma had onset in service.  In that regard, G.D.s February 2018 opinion provides support to the Veterans argument that his in-service left mandible lesion was likely misdiagnosed as a cyst and improperly treated, leading to later recurrences.  Furthermore, the Veteran cited to compelling medical treatise evidence regarding the rarity and recurrence rates of ameloblastoma as well as the length of time that can elapse between recurrences.  Additionally, while the August 2013 and June 2015 VA opinions were negative, essentially the only rationale the examiners put forth was that a significant amount of time passed between the Veterans in-service complaints and later diagnosis of ameloblastoma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  
Furthermore, the Veteran has consistently and credibly asserted that his symptoms began in service, and that the treating clinicians during service were unsure of the correct diagnosis of what was ultimately classified as a cyst.  While the Veteran is not competent to diagnose ameloblastoma, he is competent to give evidence regarding his symptoms and what he heard or experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board notes that a veterans lay statements may be sufficient evidence in any claim for service connection.  See 38 C.F.R. § 3.303(a) (Each disabling condition shown by a veterans service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence.); see 38 U.S.C. § 1154(a) (2012) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  
Accordingly, resolving the benefit of the doubt in the Veterans favor, service connection for ameloblastoma of the left mandible and residuals thereof is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

